Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-17-00346-CV

    RIO GRANDE CITY CONSOLIDATED INDEPENDENT SCHOOL DISTRICT,
                             Appellant

                                               v.

 CITY OF RIO GRANDE, Joel Villarreal-Mayor, Arcadio J. Salinas III-Comm. Place 1, Rey
 Ramirez-Comm. Place 2, Hernan R. Garza III-Comm. Place 3 and Dave Jones-Comm. Place 4
                            and Dave Jones-Comm. Place 4,
                                       Appellees

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-15-631
                       Honorable J. Manuel Banales, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the portion of the trial
court’s judgment disposing of the Rio Grande City Consolidated Independent School District’s
unconstitutional taking claim against the City of Rio Grande is REVERSED, and this case is
REMANDED to the trial court for further proceedings consistent with our opinion. The remainder
of the judgment is AFFIRMED. Costs of appeal are taxed against the party incurring same.

       SIGNED June 27, 2018.


                                                _____________________________
                                                Karen Angelini, Justice